Citation Nr: 1620347	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  09-14 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Timothy M. White, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to May 1973.  The Veteran died on September [redacted], 2011.  The Appellant is his surviving spouse and has been properly substituted as the claimant.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from, a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.


FINDING OF FACT

The Veteran's back disability was not related to his military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a back disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Moreover, in the case of arthritis, service connection is granted if such diseases are manifested in service, or manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed .Cir. 2009)

As an initial matter, the Veteran previously withdrew his claim for a skin disorder, including psoriatic arthritis.  Therefore, the current claim before the Board considers any back disability not related to psoriatic arthritis.

Prior to his death, the Veteran asserted during the October 2010 hearing before the Board and in correspondence of record that he first injured his back in service and had recurrent back strains yearly in the same location since that injury.  The Veteran also stated that private treatment records from 1973 to 1992 were destroyed, which contained treatment records for his back.

The service treatment records show that in November 1972 the Veteran complained of back pain after lifting a "heavy" toolbox; the impression was back strain.  No further treatment or complaints regarding the back was documented.  On separation, the spine was found to be normal.  In his report of medical history at separation, the Veteran indicated that he did not have recurrent back pain.  

Post-service treatment records show private treatment for the back.  In August 1996, x-rays showed hypertrophic changes present in the lower thoracic spine.  In December 1997, the Veteran reported hurting his back while getting out of his car.  In January 2003, the Veteran was treated for pain in his shoulders, low back, and neck.  The diagnosis was psoriatic arthritis, and osteoarthritis of the neck and low back.  January 2004 x-rays show degenerative and osteoporotic changes, involving the thoracic spine region.  In June 2005, the Veteran was treated for a pulled muscle in his back.  In July 2006, the Veteran was again treated for back pain and the diagnosis was psoriatic arthritis.  April 2007 x-rays showed moderate degenerative changes of the thoracolumbar spine.  VA treatment records dated September 2011 note degenerative changes of the thoracic spine and bilateral acromioclavicular joints.  

A VA medical opinion was obtained in December 2015, which was based on the evidence of record, including the service treatment records, to include the Veteran's inservice treatment for his back.  The examiner opined that based on a review of the Veteran's medical records and medical literature, that "there was less than likely a chronic back disorder/disability that was permanently aggravated or a result of any event and/or condition that occurred and/or expressed in-service and/or within one year of discharge."  The examiner stated that the conclusion was supported by the evidence of the episode in November 1972, in which the Veteran strained his back lifting a box and, after going for treatment the next day, was treated symptomatically without sequelae.  The examiner noted that the separation examination clearly documented a normal back on physical examination and there were no other documented complaints of the back.  The Board finds the December 2015 VA opinion highly probative because a persuasive explanation for the opinion was provided, citing the Veteran's relevant medical history.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

There is no probative evidence of record showing that the Veteran's diagnosed back disability prior to his death began in service or is related to any in-service disease or injury.  VA and private medical treatment records make no mention of any link between the back disability and service.  Additionally, as noted previously, although the Veteran was treated for a back strain in service, there was no evidence that this disorder was chronic as no further treatment was noted in service and the spine was normal on separation.  

The Veteran stated that he continued to have yearly back strains since discharge.  Although the Veteran's statements are competent evidence as to the pain he experienced in his back, the probative evidence does not show that the post-service back pain was related to service, including his in-service treated back strain.  There is no medical evidence showing that the symptoms the Veteran observed during service were indicative of the currently diagnosed disability.  The determination of the etiology of a disability is a medical question and requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Circ. 2007).  Therefore, while the Board takes note of the Veteran's complaints and his theory of the claim, the probative evidence is against the claim. 

Finally, the evidence does not show that a diagnosis of arthritis of the back within one year following his separation from service.  The earliest manifestation of arthritis was in 1996 when hypertrophic changes were found to be present in the lower thoracic spine.  As such, service connection on a presumptive basis is not warranted.  See 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a back disorder, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a back disability is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


